Exhibit 10.1

THIRD AMENDMENT TO PIER 1 IMPORTS, INC. STOCK PURCHASE PLAN

WHEREAS, the Pier 1 Imports, Inc. Stock Purchase Plan (the “Plan”) was
established in 1980 and was most recently amended and restated on June 20, 2008;

WHEREAS, on January 22, 2009, the Board of Directors of the Company, upon
recommendation of the Administrative Committee, approved a resolution (i) to
suspend Participant compensation deductions, Company matching contributions and
enrollment of new Participants under the Plan and (ii) to suspend purchases of
shares of Common Stock under the Plan, each to occur after the last event in
which Participant compensation deductions plus Company matching contributions
could be used to purchase shares of Common Stock within the authorized aggregate
amount for issuance under the Plan of 2,541,025 shares of Common Stock;

WHEREAS, the Plan was amended by an Amendment to Pier 1 Imports, Inc. Stock
Purchase Plan, which established the effective date of such suspension as
March 28, 2009 (the “2009 Suspension Date”); and

WHEREAS, the Plan was amended by a Second Amendment to Pier 1 Imports, Inc.
Stock Purchase Plan effective as of July 14, 2009;

NOW THEREFORE:

A.    The suspension period which began on the 2009 Suspension Date will end as
soon as administratively practicable after this Third Amendment to the Plan is
approved by the shareholders of Pier 1 Imports, Inc. at their annual meeting on
June 29, 2010. Should this Third Amendment not be approved at that meeting, then
the suspension period will continue and this Third Amendment will have no force
and effect. During the suspension period, all other aspects of the Plan will
continue in full force and effect.

B.    The first sentence of Article VII of the Plan is replaced with the
following:

“Unless previously terminated by the Board of Directors, the Plan will
automatically terminate on the earlier of (i) June 29, 2015, or (ii) when an
aggregate of 3,500,000 shares of Common Stock, plus 881,923 authorized shares of
Common Stock which remained available for issuance under the Plan on the 2009
Suspension Date, have been issued after June 29, 2010.”

C.    All terms used in this Third Amendment, unless specifically defined
herein, have the same meanings attributed to them in the Plan. As amended
hereby, the Plan is specifically ratified and reaffirmed.

Signed effective as of June 29, 2010.

 

Pier 1 Imports, Inc., a Delaware corporation

By:

 

/s/ Gregory S. Humenesky

 

Gregory S. Humenesky

Executive Vice President